3. Iran
The next item is the debate on the six motions for resolutions on Iran.
Author. - (CS) Mr President, Commissioner, ladies and gentlemen, no one can now be in any doubt that neoconservative policies, including the doctrine of global intervention, have failed. They have failed in Iraq, Palestine and Afghanistan, and also in relation to Iran.
The US-led 'war on terror' has strengthened Iran's power and influence in the Middle East, and until there is stability in the region, Iran's influence will continue to grow, along with its efforts to stand up to pressure from the West. Furthermore, the more the West threatens Iran, the more it boosts radical forces in Iran. At the same time, it cannot be ignored that the only country in the region that has pursued a clear policy of pluralism and has undergone significant internal change is indeed Iran. If there is one country in the world that should not require external help to rid itself of extremism it is Iran. If there is a regime that should not be given any motivation by the West to obtain nuclear weapons it is Iran. US and British policy in particular, however, is doing precisely that, rather than engaging in sensitive political negotiation. Iran should of course emphasise its determination to meet its international obligations.
I wish to point out once again, however, that Parliament should support human rights and non-discrimination anywhere in the world. I shall make one final remark: in the territory of the EU Member States, there are so many social problems building up with an unavoidable human rights dimension that debate on the issue should also refer to these states.
author. - (DE) Mr President, Commissioner, it is terribly sad that we have to keep on adopting resolutions on the violations of human rights that go on in one country or another. Over the past two years, as many as six resolutions, statements and reports from various institutions and organisations on the subject of Iran have been adopted.
To our sorrow, we cannot avoid coming to the conclusion that the situation there has got worse rather than better. There is no freedom of opinion or of the press; the Internet is censored and independent newspapers closed down. There are apparently more jailed journalists in the Islamic Republic of Iran than anywhere else in the Middle East, and torture is a daily occurrence. Those of us who were members of the inter-parliamentary delegation were constantly assured, in many conversations, that the above assertions bore no relation to the facts. Unfortunately, those on the receiving end of such treatment tell another story.
There is no respect for women's rights; for example, women are prevented from observing International Women's Day publicly. A demonstration on 12 June by women and men who had campaigned against the legal discrimination against women was broken up violently.
That there has been a first visit to this House by a delegation from the Majlis has been a step in the right direction in seeking dialogue with parliamentarians and the general public, and respect for human rights and human dignity was at the heart of this debate, in which we were told that all the accusations levelled against Iran were far removed from the truth. We now call on the Iranians' representative body - the Majlis - and the Iranian Government to do all in their power to confirm this by backing these statements up with actions.
The human rights dialogue between the EU and Iran has also ground to a halt, and we should try to ensure its resumption. Perhaps, Commissioner, you might give some thought to the possibility of a radio and television station that would make possible broadcasts to Iran containing information about Europe and European policies, which would be of use to the people who live there.
Mr President, to repeat over and over again that the human rights situation in Iran is worrying is a euphemism, so scornful of basic freedoms and rights is Tehran's theocratic regime.
How can one fail to establish a link between the election in June 2005 of the conservative and revisionist president, Mahmoud Ahmadinejad, and the growing trend of repression and persecution, the victims of which are not only the Arab, Azeri and Kurdish minorities and the religious minorities - Christians, Jews, Baha'is and Sufis - but also homosexuals and women, who are not a minority, but who continue to fall victim to countless forms of discrimination?
If I had to mention just two points in our resolution, I would point out, firstly, that Iran holds the world record for the highest number of executions of young people, bread or bicycle thieves and homosexuals. I would then point out that the government has declared that the Centre for the Defence of Human Rights, which was cofounded by the 2003 Nobel Peace Prize winner, Mrs Shirin Ebadi, is unlawful.
European diplomacy must make itself heard on such concrete examples as these. Given that the Iranian Government dares to state that the punishment of death by stoning no longer exists in the country, I call on the Commission to take up the case with Tehran of the 11 people who have been sentenced to death by stoning, and I have here the names of the nine women and two men sentenced. Tehran must waste no time in bringing us proof and in backing up its words with action.
author. - (DE) Mr President, you may well be surprised to learn that I agree with much of what Mr Strož had to say in this speech, but such is indeed the case, for I do believe that we have to paint a very nuanced picture of Iran, and that is why we have drafted a very wide-ranging and exhaustive resolution, as evidence, on the one hand, of how very concerned we are about the situation there, and also of how seriously we take that country and how important we believe it to be.
It is one of the oldest cultures in the world, and has been a world power for millennia; we must endeavour, by means of astute policies and diplomacy, to re-integrate it, step by step, into the international community, among those countries that co-exist as neighbours. If that is to happen, though, there must of course be some fundamental changes in Iran.
The issue of minorities has also been brought up, and it is, in Iran - which is actually a multi-ethnic state, and so one cannot actually speak in terms of minorities - the various nations and ethnic groups have done a good job of living together since ancient times. It also showed greater religious tolerance than did many other states in the region, but the position today is such that the state's official Islamic ideology makes life very difficult for minorities such as the Azeri or adherents of other religions, not least for other strands of Islam such as the Sufis.
On the other hand, though, there is certainly evidence coming out of Iran indicating that more and more self-confident women are going into politics, that a new generation is going down completely new paths and that this implies a great deal of hope for the future.
We must therefore consider this multi-faceted structure as it is and without isolating it. We have to seek out contacts with the various communities and ethnic groups, and with every generation of this people, while at the same time making it clear that we do not accept under any circumstances rule by the police, the suppression of opinions, or the persecution of people by reason of their religious or other convictions, and that we repudiate all the more so the anti-Israel utterances of President Ahmadinejad, under whose leadership - it has to be said with some regret - conditions in this great country have taken a turn for the worse.
Taking energetic action to address that state of affairs is our duty as Europeans; if we are to do that, we need to cooperate with the United States of America, and I hope that one consequence of the latest political developments will be that cooperation with them on this issue will improve.
author. - (PL) Mr President, during the last year, and despite numerous undertakings by the Iranian Government to promote universal values, the civil rights, political freedoms and human rights situation in this country has deteriorated. We are receiving more and more information about the use of torture and the inhumane treatment of prisoners. The increasing number of reports concerning arrests of and threats against journalists is a particular cause for concern. Since the start of the year, at least 16 journalists have been arrested, which places Iran amongst the worst countries in the world in terms of restrictions imposed on the freedom of the press.
We are also concerned by the fact that Iran, in spite of the European Union's efforts, has not agreed to a second round of the dialogue on human rights which began in 2002. The time has come for the European Union to get tough and decisive in its talks with Iran on the issue of human rights. Iran will only become a legitimate partner of the European Union and of the whole world if it gives everyone access to civil rights and political freedoms.
(SV) Mr President, Iran is a nation with thousands of years of cultural history behind it, a country of great riches and with a lot to offer its people and the world. Yet what does the current regime offer its people? Oppression, imprisonment, unemployment and censorship! President Ahmadinejad took office on 3 August 2005, since which time the situation has deteriorated. The present government offers its people ferocious corporal punishment. Six hundred children keep their mothers company in prison. Prisoners may have only three square metres in which to move around, but they are the lucky ones compared to those subjected to the death penalty. Iran even manages to execute more people than the USA. One hundred and eleven people have been executed in the last 12 months.
The absolutely most flagrant breach of the Convention on the Rights of the Child, to which Iran is indeed a signatory, however, is the death penalty for minors. A regime that does not allow young people to do their penance and mend their ways has no future; it will fall.
Iran has great potential, but while the regime there engages in persecuting academics, journalists and political activists instead of exploiting their potential, then the country and its people will continue to suffer. Many hands have been stretched out to Iran, and the European Parliament is stretching out another to it today. Release the political prisoners, the journalists and the representatives of minorities mentioned in today's resolution. These are not big demands, but if they are met, the way can be paved for an improved dialogue.
Why is the Iranian regime so scared of women? Let them participate, be elected, work, live and play their roles on the same terms as men. To do this is to double the potential for development in a society. There is hope. Already, UN delegations are being permitted to inspect various facilities, and a few political prisoners have been freed. However, the new government must seize the opportunity of adopting a policy that no longer shuts out the outside world and that gives women democratic rights. That is the future.
on behalf of the PPE-DE Group. - Mr President, three weeks ago I attended the granting of an honorary doctorate to former President Khatami of Iran at my former university in my home town of St Andrews - the oldest Scottish university and one of the oldest and most venerable European universities.
In his valedictory lecture, former President Khatami appealed for a dialogue of civilisations, a dialogue of religions. That is, surely, the only way we will achieve that essential understanding between our respective positions. It is in that spirit that I support this motion.
We appeal to the Iranian authorities and the Iranian people to understand how difficult it is for us to accept the numerous and repeated infringements of such clearly basic human rights as religious rights, women's rights, children's rights, minority rights, rights to justice, rights to freedom of speech and thought, and press freedom, as listed in this resolution. We urge the Iranian authorities to respond positively to our appeals in order that we can proceed to a positive dialogue, which can only be to the benefit of Europe and Iran, and of peace and understanding between our peoples.
on behalf of the PSE Group. - (PL) Mr President, during the new academic year, which began at the end of September this year, over a dozen students in Iran were denied access to higher education because of their political beliefs. Others were informed that they could begin their studies if they signed a kind of statement of loyalty to the current regime.
According to Human Rights Watch, the Iranian authorities have denied at least seventeen students access to higher education: six in 2005-2006 and eleven in September this year. Since July 2005, disciplinary committees have suspended at least 41 students for at least two semesters. Human Rights Watch also has the surnames of 35 students who have been convicted since 2005 for their political activities in student unions. The brightest young Iranians are seeing their right to higher education restricted because of their political convictions and world view. This is not simply a sign of this regime's authoritarian stance, but is also particularly damaging to the development of Iranian society and goes against Iranian national interests.
The European Union should implement a grant fund which would allow young Iranians who have been barred from studying in Iran due to their convictions, to continue their studies in higher education institutions in the European Member States. It is also particularly important for the European Union to set up a radio and television network broadcasting programmes in Farsi, which would provide information about the culture, politics and society of the European Union.
on behalf of the ALDE Group. - Mr President, in the last year we have suddenly witnessed a deterioration in the situation regarding respect for civil rights and political freedoms in Iran. This has been acknowledged by the Iranian authorities themselves in a move which in itself is a healthy sign.
A report prepared by the judiciary provides clear and detailed evidence of human rights violations, including torture and the maltreatment of prisoners. In addition, there are numerous reported cases in Iran today of executions of juvenile offenders and persecution of liberal and secular academics and journalists. Furthermore, freedom of religion, freedom of the press and the rights of women, as well as minority rights, are not properly respected.
The authorities in Tehran have to realise that there can be no excuse for violating the basic human rights of its proud people and that, if such violations continue, this will only harm Iran's attempts to achieve stability, progress and prosperity for its own citizens, and will no doubt further adversely affect its relations with the West.
on behalf of the UEN Group. - (PL) Mr President, what we have here is a catalogue of the most despicable acts which we most frequently encounter when discussing various deplorable dictatorships. Of course, these acts include religious persecution, namely the persecution of Christians. A press report appeared fairly recently on the execution of a fourteen-year old boy, who said 'I am not dying because I am a sinner, but because I am a Christian.' The death penalty is applied in an incredibly light-handed manner. It is cruel and includes the stoning of minors and the persecution of national groups other than those whose representatives are in power.
These are all matters which we constantly debate without ever finding a solution. We have to stop and think. It has been suggested today that it is clear that we should cooperate with the United States, as the USA is a power which is prepared to intervene at moments when the European Union will not sanction a military intervention, at least until it has its own military capability. We have to develop an approach. Perhaps it would help to send out mass information to the people in these countries to show them that opportunities for development exist other than those exercised against them by their regimes.
Member of the Commission. Mr President, the Commission welcomes and supports the thrust of the draft resolutions concerning the Human Rights situation in Iran. Our assessment is that serious violations of human rights have continued to occur in the country during 2006. In fact, there has been no progress in the EU's main areas of concern, and in many respects the situation has worsened.
The list of examples is long and grim: an increased use of the death penalty and the occurrence of juvenile executions continue to be of grave concern; ethnic and religious minorities continue to suffer from discrimination; the status of women remains poor; freedom of expression has been further curtailed; and the closure of newspapers, intimidation and prosecution of journalists and the clampdown on bloggers have all continued.
The European Union has raised these concerns with the Iranian authorities during the past year, through both démarches and public statements. Unfortunately, as has been said in this House, it seems that the Iranian authorities are less willing than they have been in the past to take our requests into serious consideration or to make any tangible efforts to improve the situation. That said, some elements within the body politic, such as the Chief Judiciary, do appear somewhat committed to the cause of reform. However, given the overall deteriorating situation, the EU has decided to co-sponsor the Canadian resolution on the human rights situation in Iran in the UN Third Committee later this month.
Since Tehran maintains that the bilateral human rights dialogue and UN-type resolutions are mutually exclusive, it has signalled that it would consider calling off the session of the EU-Iran dialogue on human rights, scheduled for December. We, of course, firmly reject any such link. We still aim to resume the dialogue shortly. We remain convinced that constructive dialogue, accompanied by cooperative projects both bilaterally and through UN agencies is the most realistic means to engage in the field of human rights.
Mrs Prets has suggested that the Union should sponsor radio or television programmes. I am not competent to give an affirmative response to that, but as regards people-to-people contacts it is worth noting that one million Iranians visited Turkey in 2005. They went there in order to breathe some fresh air, watch 'The Bold and the Beautiful' and check out the benchmark of democracy in that troubled region.
The crux of the matter in our relations with Iran is that, irrespective of positive or negative developments on the nuclear issue, which is extremely important, without a systematic improvement of the human rights situation in Iran, our relations with that country cannot develop properly, no matter how much potential our relationship might otherwise have in terms of economic and energy cooperation.
I wish to conclude by expressing my appreciation for the work undertaken by the Delegation for relations with Iran, chaired by Mrs Beer. I welcome your efforts to develop contacts with your interlocutors from the Majlis, as well as with the widest possible spectrum of Iranian society. The recent visit to this House by Mr Akbar Ganji - whose liberation we all worked tirelessly for - is an important case in point.
The debate is closed.
We shall now proceed to the vote.